Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the 2013 Equity Incentive Plan and the 2013 Employee Stock Purchase Plan of Quotient Technology Inc. of our report dated March11, 2016, with respect to the consolidated financial statements of Quotient Technology Inc. included in its Annual Report (Form 10-K) for the year ended December31, 2015, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP San Jose, California
